George Rose Smith, J., dissenting. Before final judgment was entered against Hood he succeeded in obtaining custody of Puckett and surrendering him to the officers of St. Francis county. Under the statute the fact that the accused had been surrendered entitled Hood to invoke the trial court’s discretionary authority to remit the forfeiture in whole or in part. Ark. Stats. 1947, § 43-729. We have recently observed that the giving of bail bonds is to be encouraged and that the court’s power to remit the forfeiture is intended to provide the bail with an incentive for securing the arrest of the defendant. Central Cas. Co. v. State, 233 Ark. 832, 346 S. W. 2d 193. In the case at bar the circuit court did not actually exercise its discretion, for it denied the motion for remission of the forfeiture upon the single ground that the bondsman had sought and been granted a trial by jury. The jury, however, had no power to remit any part of the forfeiture; it merely decided as an issue of fact whether Puckett was really insane when he entered the State Hospital. Hood had a constitutional right to have that issue determined by a jury, but surely his insistence upon a jury trial did not preclude him from seeking other relief that only the court could give. An analogous situation is that in which the accused in a criminal case asks for a jury trial upon the merits; that request does not prevent him from first seeking a change of venue, which can be granted only by the court. Here the trial court summarily denied the bondsman’s request for a remission of the forfeiture. The majority, as I understand their opinion, affirm the circuit court’s action upon the ground that Puckett willfully sought to avoid trial by resorting to a subterfuge as a means of gaining admission to the State Hospital. The bail is punished because the defendant was not unavoidably absent when the case was called for trial. This is a harsh rule. It used to be the holding in the federal courts, solely because the governing statute was construed to deny relief to the bondsman if the accused had been guilty of a willful default. In United States v. Kelleher, 2d Cir., 57 F. 2d 684, 84 A. L. R. 414, Judge Learned Hand applied the federal rule with reluctance, pointing out that it was a strained construction of the statute and, further, that the state courts uniformly reject this harsh view. Later on the federal rule was changed by the Rules of Criminal Procedure to conform to the state practice. Smaldone v. U. S., 10th Cir., 211 F. 2d 161. Our statute contains no language whatever to indicate a legislative intention that the bondsman should suffer for the defendant’s willful failure to appear for trial. No doubt the accused’s absence is willful in almost every instance; I see no real difference between a case in which the accused conceals himself to avoid a trial and one in which he fraudulently enters the State Hospital for the same purpose. Surely the majority do not mean to hold that the defendant’s absence must be unavoidable, for in that case the bail may be entitled as a matter of right to a complete remission of the forfeiture. Here Hood was not guilty of conspiring with Puckett to avoid trial. To the contrary, Hood persevered in his efforts to recapture Puckett and was finally successful in returning him to St. Francis county. There the authorities were so little interested in the case that they did not even bring Puckett to trial; instead they turned him over to Pulaski county for trial upon similar charges pending there. In the 'circumstances I would remit at least half the amount of the forfeiture. Ward, J., joins in this dissent.